Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/732,474 by McQueen et al. for “REMOTELY CONTROLLING ASPECTS OF POOLS AND SPAS”, filed on 01/02/2020. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,375,543 in view of Keirstead et al. (US20110195664A1), hereinafter KEIRSTEAD. Provided below is the mapping of some claim limitations. (Please note, the differences are emphasized.) 
Claim No.
Instant Claims (16,732,474)
Conflicting Patent (10,375,543) 
Claim No.

1. A method of controlling pool or spa equipment installed at a site, comprising: 

a. wirelessly transmitting, from a networking device present at the site, signals identifying the presence of the networking device; 

b. receiving, at a receiving device, the signals wirelessly transmitted by the networking device; 


c. receiving user input at the receiving device causing the receiving device to communicate wirelessly with the networking device; 

d. thereafter wirelessly transmitting, from the networking device to the receiving device, 

a first service set identifier (SSID) of a first Wi-Fi network and a second SSID of a second Wi-Fi network with both of which the networking device is capable of communicating wirelessly; 

e. displaying on the receiving device information about the first and second SSIDs wirelessly transmitted by the networking device; 

f. receiving user input at the receiving device, including receiving a user's selection of the first Wi-Fi network or the second Wi-Fi network, 

and causing the networking device to communicate wirelessly with the first or second Wi-Fi network as selected by the user; 

and g. controlling pool or spa equipment via the networking device.


a. wirelessly transmitting, from a networking device present at the site, signals mimicking a hot-spot access point for a Wi-Fi network; 

b. receiving, at a receiving device, the signals wirelessly transmitted by the networking device; 


c. receiving user input at the receiving device causing the receiving device to communicate wirelessly with the networking device; 

d. thereafter wirelessly transmitting, from the networking device to the receiving device, 

a first service set identifier (SSID) of a first Wi-Fi network and a second SSID of a second Wi-Fi network with both of which the networking device is capable of communicating wirelessly; 


e. displaying on the receiving device information about the first and second SSIDs wirelessly transmitted by the networking device; 

f. receiving user input at the receiving device, including receiving a user's selection of the first Wi-Fi network or the second Wi-Fi network, 

and causing the networking device to communicate wirelessly with the first or second Wi-Fi network as selected by the user; 

and g. controlling pool or spa equipment via the networking device 

and based at least in part on sensor-derived information about the pool or spa or the pool or spa equipment.



As indicated above, independent claim 1 of the present application recites different language “signals identifying the presence of the networking device”. 
Keirstead et al. (US20110195664A1) teaches signals identifying the presence of the networking device (Fig. 4B(ii), paragraphs 30, 32, 47, networking device (WiFi router 5c) wireless transmitting signals for a Wi-Fi network (see “Wi-Fi connectivity”), and Fig. 4B(ii), wireless connectivity to iPhone and network via WiFi router (5c), and see Fig. 4B(i), where receiving device (i.e. wireless device 6) receives signal wirelessly transmitted via the Wi-Fi Connectivity).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Keirstead with the conflicting claim 1 (i.e. signals mimicking a hot-spot access point for a Wi-Fi network) to transmit signal identifying the presence of a networking device. The motivation would be to provide alerts or status updates wirelessly through a specified network (Keirstead, paragraph 47).  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,560,820 in view of Keirstead et al. (US20110195664A1), hereinafter KEIRSTEAD. Provided below is the mapping of some claim limitations. (Please note, the differences are emphasized.) 

Claim No.
Instant Claims (16,732,474)
Conflicting Patent (10,560,820) 
Claim No.
1
1. A method of controlling pool or spa equipment installed at a site, comprising: 

a. wirelessly transmitting, from a networking device present at the site, signals identifying the presence of the networking device; 

b. receiving, at a receiving device, the signals wirelessly transmitted by the networking device; 


c. receiving user input at the receiving device causing the receiving device to communicate wirelessly with the networking device; 

d. thereafter wirelessly transmitting, from the networking device to the receiving device, 

a first service set identifier (SSID) of a first Wi-Fi network and a second SSID of a second Wi-Fi network with both of which the networking device is capable of communicating wirelessly; 

e. displaying on the receiving device information about the first and second SSIDs wirelessly transmitted by the networking device; 

f. receiving user input at the receiving device, including receiving a user's selection of the first Wi-Fi network or the second Wi-Fi network, 

and causing the networking device to communicate wirelessly with the first or second Wi-Fi network as selected by the user; 

and g. controlling pool or spa equipment via the networking device.


a. wirelessly transmitting, from a networking device present at the site, signals mimicking a hot-spot access point for a Wi-Fi network; 

b. receiving, at a receiving device, the signals wirelessly transmitted by the networking device; 


c. receiving user input at the receiving device causing the receiving device to communicate wirelessly with the networking device; 

d. thereafter wirelessly transmitting, from the networking device to the receiving device, 

a first service set identifier (SSID) of a first Wi-Fi network and a second SSID of a second Wi-Fi network with both of which the networking device is capable of communicating wirelessly; 


e. displaying on the receiving device information about the first and second SSIDs wirelessly transmitted by the networking device; 

f. receiving user input at the receiving device, including receiving a user's selection of the first Wi-Fi network or the second Wi-Fi network, 

and causing the networking device to communicate wirelessly with the first or second Wi-Fi network as selected by the user; 

and g. controlling pool or spa equipment via the networking device.




As indicated above, independent claim 1 of the present application recites different language “signals identifying the presence of the networking device”. 
Keirstead et al. (US20110195664A1) teaches signals identifying the presence of the networking device (Fig. 4B(ii), paragraphs 30, 32, 47, networking device (WiFi router 5c) wireless transmitting signals for a Wi-Fi network (see “Wi-Fi connectivity”), and Fig. 4B(ii), wireless connectivity to iPhone and network via WiFi router (5c), and see Fig. 4B(i), where receiving device (i.e. wireless device 6) receives signal wirelessly transmitted via the Wi-Fi Connectivity).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Keirstead with the conflicting claim 

Reasons for Allowance
Subject to the Double Patenting Rejections indicated above, Claim 1 would be allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

With respect to independent claim 1, the closest prior art consists of Keirstead et al. (US20110195664A1), hereinafter KEIRSTEAD; and Sperling et al. (US20130182693A1A1), hereinafter SPERLING:

Regarding claim 1, KEIRSTEAD teaches a method of controlling pool or spa equipment installed at a site, comprising: (KEIRSTEAD, see Fig. 4A teaching multiple devices for control of spa equipment, which is reproduced below:

    PNG
    media_image1.png
    582
    444
    media_image1.png
    Greyscale

Paragraph 47, teaching where wireless device (6) controls various parameters of SPA (1) displayed on the wireless device (6), as illustrated in Fig. 9, and described in paragraph 0046; furthermore, see Fig. 47, which is reproduced below:

    PNG
    media_image2.png
    488
    450
    media_image2.png
    Greyscale

As described above by KEIRSTEAD, Fig. 4A, and paragraph 47, the device (i.e. SPA 1) does indeed provide information indicating access to a network via a specified 
a. wirelessly transmitting, from a networking device present at the site, signals identifying the presence of the networking device; (see Fig. 4B(ii), paragraphs 30, 32, 47, networking device (WiFi router 5c) wireless transmitting signals for a Wi-Fi network (see “Wi-Fi connectivity”)),
b. receiving, at a receiving device, the signals wirelessly transmitted by the networking device; (see Fig. 4B(ii), wireless connectivity to iPhone and network via WiFi router (5c), and see Fig. 4B(i), where receiving device (i.e. wireless device 6) receives signal wirelessly transmitted via the Wi-Fi Connectivity),
c. receiving user input at the receiving device causing the receiving device to communicate wirelessly with the at least one Wi-Fi network; and
and g. controlling pool or spa equipment via the networking device (see Fig. 4B(ii), and Figs. 9, 10A-B, controlling pool or spa equipment via the networking device 5c and via user input of Fig. 9.).
Although KEIRSTEAD teaches controlling pool or spa equipment via Wi-Fi connectivity between a remote wireless device and a networking device (as described above), KEIRSTEAD does not specifically describe d. thereafter wirelessly transmitting, from the networking device to the receiving device, a first service set identifier (SSID) of a first Wi-Fi network and a second SSID of a second Wi-Fi network with both of which the networking device is capable of communicating wirelessly;  e. displaying on the receiving device information about the first and second SSIDs wirelessly transmitted by the networking device; f. receiving user input at the receiving device, including receiving a user’s selection of the first Wi-Fi network or the second Wi-Fi network, and causing the networking device to communicate wirelessly with the first or second Wi-Fi network as selected by the user;  
However, SPERLING, in the same or similar field of endeavor, teaches c. receiving user input at the receiving device causing the receiving device to communicate wirelessly with the networking device; (see Fig. 2a, paragraphs 28-29, user selecting digital icon 206a) d. thereafter wirelessly transmitting, from the networking device to the receiving device, a first service set identifier (SSID) of a first Wi-Fi network (see Fig. 2a, paragraph 30, see SSID: My_Hotspot)  e. displaying on the receiving device information about the first (see Fig. 2a, paragraph 26, setting a mobile broadband hotspot to access point mode for wireless communication via a wi-fi network) f. receiving user input at the receiving device, including receiving a user’s selection of the first Wi-Fi network or the second Wi-Fi network, and causing the networking device to communicate wirelessly with the first or second Wi-Fi network as selected by the user; (see Fig. 3, step 330, paragraphs 39-40, teach establishing a connection between a mobile broadband hotspot and a connecting device, as selected by the user in Figs. 2a-b.).

Furthermore, Tinnakornsrisuphap et al. (US20130223279A1) is directed to configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input (see Abstract). For example, Fig. 17, paragraphs 31-32, step 706, teach enrolling a smart appliance with an access point of a communication network and step 708 teaches storing at least 

However, none of these references, taken alone or in any reasonable combination, teach the features of: “and a second SSID of a second Wi-Fi network with both of which the networking device is capable of communicating wirelessly; and second SSIDs wirelessly transmitted by the networking device;” (in combination with the other limitations) as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/           Examiner, Art Unit 2412